Citation Nr: 1141520	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  05-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.  

4.  Entitlement to an increased initial rating for bilateral pes planus, rated as 0 percent disabling from November 30, 2004, to August 3, 2007, as 10 percent disabling for the right foot from August 4, 2007, to November 20, 2008, and 10 percent disabling for the left foot from August 4, 2007, to November 20, 2008, and as 10 percent disabling for both the right and left feet since November 21, 2008. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.J.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to April 1958. 

This matter comes before the Board of Veterans' Appeals (Board) from November 2004 and April 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  The Board has rephrased the matter on appeal in regard to an acquired psychiatric disorder as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In March 2009, the Veteran testified before the Board in a hearing that was held at the RO.  A transcript of the hearing is associated with the claims file.  

This case has previously come before the Board.  In June 2009, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The issues of entitlement to service connection for headaches and hypertension and the evaluation of the service-connected disability of the feet being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is probative medical evidence tending to establish the Veteran has schizoaffective disorder that is related, at least in part, to service.  


CONCLUSION OF LAW

Schizoaffective disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for schizoaffective disorder.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

The Veteran asserts that he has an acquired psychiatric disorder as a result of service.  Having reviewed the record, the Board finds there is competent evidence tending to establish that schizoaffective disorder is related to service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that he has an acquired psychiatric disorder as a result of service.  The Board notes that the RO denied the claim on appeal on the basis that although the Veteran was diagnosed as having PTSD, his in-service stressor was not corroborated.  Effective July 13, 2010, however, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Regardless, in this case, there is competent evidence tending to establish schizoaffective disorder related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder).  Thus, a finding in favor of service connection is warranted.  

In addition to the Axis I diagnosis of schizoaffective disorder entered on VA examination in December 2009, the VA psychiatrist noted psychosocial and environmental factors contributing to the disorder, as reflected by the Axis IV entry, included not only medical conditions, but also a long psychiatric history and traumatic events during active service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Board notes that the diagnosis of schizoaffective disorder is not inconsistent with other diagnoses of record, to include chronic schizoaffective disorder, psychotic disorder, and schizophrenia, as reflected in VA records, dated in July 2008 and October 2009.  

The Board notes that consistent with the Veteran's assertions in regard to a change in duty due to his emotional state during service is his DD Form 214 showing his military occupational specialty (MOS) was Rifleman, and service personnel record entries, dated in October 1957, reflecting his primary duty assignment was changed from Rifleman to duty in a Security Platoon.  In addition, the Board notes that the Veteran filed his original application for compensation for a nervous disorder in 1975 with notation of symptoms since service.  

In this case, there is competent, credible evidence relating schizoaffective disorder to service.  As such, resolving all reasonable doubt in his favor, the Board finds that service connection for schizoaffective disorder is warranted.  


ORDER

Service connection for schizoaffective disorder is granted.  




REMAND

The Veteran asserts entitlement to service connection for headaches and hypertension, as well as an increased disability evaluation for his service-connected disability of the feet.  Having reviewed the evidence, the Board finds further development is necessary for a determination.  

The Veteran was afforded a VA examination in December 2009 to ascertain the nature and etiology of headaches and hypertension.  In addition to a notation that the claims file was not available for review, the examiner stated that the Veteran's hypertension could not be associated with service without resort to mere speculation.  The Board notes that this opinion is inadequate as the examiner did not provide any rationale for this determination.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  

In addition, the examiner noted that, "Standard Form 2507 indicates that the Veteran had a statement regarding the incurrence of headaches.  The symptoms of dizziness and nosebleeds are not necessarily related to hypertension."  In addition, while an addendum provided is to the effect that the disorders are "LESS LIKELY THAN NOT" related to service, noting blood pressure was 132/84 at separation and no medication usage, an opinion in regard to the etiology of headaches was not provided.  As such, the December 2009 VA examination report and addendum are not adequate for the claims on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claims for the Veteran to be afforded another VA examination and to obtain an opinion as to whether the Veteran's hypertension or headaches are etiologically related to service or service-connected disability.  

In addition, in the evidence received at the Board following the issuance of the most recent SSOC in August 2010, the Veteran indicated that he receives VA treatment.  VA Treatment records dated subsequent to December 2009 have not been obtained and associated with the claims file. 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, and attempt should be made to obtain VA clinical records pertaining to the Veteran's treatment that are dated subsequent to December 2009.  

In reviewing the record, the Board notes that the Veteran was last afforded a VA examination pertaining to his service-connected bilateral pes planus in December 2009.  Given the long duration of time since the examination, the Board is concerned that it no longer provides an accurate picture of the Veteran's current degree of disability due to the service-connected bilateral pes planus.  Therefore, the claim must be remanded for a current VA examination to be performed regarding bilateral pes planus.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 124.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated from December 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

2.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his hypertension and/or headaches during and/or since service.  
      
3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature and etiology of hypertension and headaches.  The claims file must be made available for review in conjunction with the examination and the examiner's attention directed to this remand.  All necessary tests should be accomplished.  Request that the examiner provide an opinion expressed in terms of whether it is at least as likely as not that hypertension or a headache disorder had an onset during service or within the initial year after separation or whether hypertension and/or headaches is related to service-connected disability, or otherwise related to service.  

In offering this assessment, the examiner should comment as to whether the Veteran's hypertension and headache disorder is consistent with his report of in-service onset and/or symptoms since that time.  The rationale for all findings and conclusions should be set forth in a legible report.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected bilateral pes planus.  The claim file must be provided to and reviewed by the examiner in conjunction with the examination.  All symptoms necessary for rating the disability should be reported.  The examiner should also provide findings as to the nature and extent of the impact of the Veteran's on his social and occupational functioning and day-to-day activities, and if any increase in the degree of impairment is identified during the relevant period, the date(s) of any increase for either foot, should be reported, to the extent possible.  All findings and conclusions should be set forth in a legible report.  

5.  Thereafter, adjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


